United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       August 10, 2005

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 04-50904
                             Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EDVIN AROLDO JUAREZ-CAMPOS,

                                         Defendant-Appellant.

                           --------------------
              Appeal from the United States District Court
                    for the Western District of Texas
                        USDC No. 2:04-CR-47-1-AML
                           --------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

      Edvin    Aroldo    Juarez-Campos   appeals   the    sentence    imposed

following his guilty plea conviction for illegal reentry into

the   United    States   following   deportation.        Juarez-Campos      was

sentenced to a term of imprisonment of 46 months to be followed by

three years of supervised release.

      Juarez-Campos argues for the first time on appeal that, in

light of United States v. Booker, 125 S. Ct. 738 (2005), the

district court plainly erred in sentencing him under a mandatory


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
guidelines system based upon facts that were not admitted by him or

found by a jury. He contends that mitigating circumstances brought

to the district court’s attention at sentencing would have led to

a lesser sentence if the district court had sentenced him under an

advisory guideline scheme.

      Juarez-Campos’s claim that the district court plainly erred by

enhancing his sentence based upon facts not determined by a jury

and which he did not admit is unavailing because he failed to show

that “the sentencing judge--sentencing under an advisory scheme

rather then a mandatory one--would have reached a significantly

different result.”         See United States v. Mares, 402 F.3d 511, 520-

522   (5th   Cir.),    petition     for      cert.   filed   (Mar.    31,   2005)

(No. 04-9517); see also United States v. Bringier, 405 F.3d 310,

317 (5th Cir. 2005).           His argument that the district court’s

application of the guidelines as mandatory was error also fails

because he did not show that the district court would have imposed

a different sentence had the guidelines been advisory only.                   See

United States v. Valenzuela-Quevedo, 407 F.3d 728, 733-34 (5th Cir.

2005).

      Juarez-Campos concedes that the issue whether his sentence

under 8 U.S.C. § 1326(b)(2) was rendered unconstitutional by

Apprendi v. New Jersey, 530 U.S. 466 (2000), and subsequent Supreme

Court    precedent    is    foreclosed    by   Almendarez-Torres       v.   United

States, 523 U.S. 224, 235 (1998), and he raises it solely to

preserve it for further review by the Supreme Court.                 Apprendi did

                                         2
not overrule Almendarez-Torres.   See Apprendi, 530 U.S. at 489-90;

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).     We

therefore must follow Almendarez-Torres “unless and until the

Supreme Court itself determines to overrule it.”   Dabeit, 231 F.3d

at 984 (internal quotations and citation omitted).

     AFFIRMED.




                                  3